DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/04/2019. Claims 1-20 are pending and examined below. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170172431 A1 (hereinafter referred to as “Kim”), in view of US 20170042485 A1 (cited in IDS dated 02/27/2020; hereinafter referred to as “Chung”), US 20170181649 A1 (hereinafter referred to as “Carter”), and US 20180008205 A1 (cited in IDS dated 02/27/2020; hereinafter referred to as “Al Hatib”).
Regarding claims 1 and 11, Kim, a system and method for determining blood pressure (abstract), teaches an electronic device (abstract) and method, comprising:
a housing (110; paragraphs [0068]-[0073]);
a photoplethysmogram (PPG) sensor exposed through at least part of the housing ([0056]; Figure 1B);
a motion sensor disposed in the housing (paragraph [0027], [0056]; Figure 1B);

a memory operatively coupled with the at least one processor (paragraph [0055], [0065]-[0066]),
wherein the memory stores instructions which, when executed by the at least one processor, cause the at least one processor to:
based on first data from the motion sensor indicating a change of a selected pattern, identify a blood pressure value based at least in part on second data from the PPG sensor (paragraphs [0018], [0027], [0052], [0091]-[0094], [0104]-[0114]; Figures 5 and 8), 
but Kim does not explicitly teach a user interface, determine if the blood pressure is lower than a first threshold, and providing a notification through the user interface based on the measured blood pressure value. 
However, Chung, a method and electronic device for detecting biometric information, teaches measuring for blood pressure (paragraph [0048], [0121]) and a wrist device comprising a user interface (150, 160; paragraphs [0051]-[0056]; as shown in Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, to have a user interface, as taught by Chung because doing so allows the user to use the device and a display for relaying biometric information to a user. 
Additionally, Carter, a system and method for determining blood pressure, teaches determine if the identified blood pressure value is lower than a first threshold (determines if a user has hypotension, hypertension, or normotension; paragraph [0039]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, in view of Chung, to identify a blood pressure value is lower than a first threshold, as taught by Carter, because doing so allows the user to determine if they are in a hypotensive state. 

Regarding claims 2 and 12, Kim, in view of Chung, Carter, and Al Hatib, teaches wherein the selected pattern comprises a pattern which changes from a state in which the first data is lower than a second threshold to a state in which the first data is higher than a third threshold (paragraphs [0085]; as taught by Kim).
Regarding claims 3 and 13, Kim, in view of Chung, Carter, and Al Hatib, teaches wherein the selected pattern comprises a pattern which changes from a state in which the first data is higher than a third threshold to a state in which the first data is lower than a second threshold (paragraph [0085]; as taught by Kim).
Regarding claims 5 and 15, Kim, in view of Chung, Carter, and Al Hatib, teaches wherein the user interface comprises at least one of a display, a speaker, or a light emitting diode (LED) (150, 160; paragraphs [0051]-[0056]; as shown in Figure 1; as taught by Chung).
Regarding claims 6 and 16, Kim, in view of Chung, Carter, and Al Hatib, teaches wherein the instructions further cause the at least one processor to:
model a hypotension occurrence prediction model of a user based on the first data and the second data (paragraph [0038]-[0039], [0043]-[0046]; as taught by Carter).
Regarding claims 7 and 17, Kim, in view of Chung, Carter, and Al Hatib, teaches wherein the instructions further cause the at least one processor to:
predict hypotension occurrence of the user, based on comparing the first data with the hypotension occurrence prediction model (paragraph [0038]-[0039], [0043]-[0046]; as taught by Carter).
Regarding claims 9 and 19, Kim, in view of Chung, Carter, and Al Hatib, teaches wherein the hypotension occurrence prediction model is updated according to using the electronic device (uses machine learning; paragraph [0038]-[0039], [0043]-[0046]; as taught by Carter).
Regarding claims 10 and 20, Kim, in view of Chung, Carter, and Al Hatib, teaches wherein the instructions further cause the at least one processor to:
based on the identified blood pressure value being lower than the first threshold, provide a notification to another electronic device using designated identification information (teaches to measure for blood pressure and determine blood pressure into hypotension, hypertension, or normotension; paragraph [0039]; as taught by Carter; teaches to send information to external devices; paragraph [0101]; as taught by Chung).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chung, Carter, and Al Hatib, as applied to claim 1 and 10 above, and further in view of US 20170209055 A1 (hereinafter referred to as “Pantelopoulos”).
Regarding claim 4 and 14, Kim, in view of Chung, Carter, and Al Hatib, teaches measuring a PPG for a predefined period, but does not teach 
before the change of the selected pattern occurs, control the PPG sensor to monitor a blood pressure on a first cycle; and
after the change of the selected pattern occurs, control the PPG sensor to monitor the blood pressure on a second cycle which is shorter than the first cycle.
However, Pantelopoulos, a PPG sensor, teaches before the change of the selected pattern occurs, control the PPG sensor to monitor a blood pressure on a first cycle; and
after the change of the selected pattern occurs, control the PPG sensor to monitor the blood pressure on a second cycle which is shorter than the first cycle (changes sampling rate based on the activity of the user; paragraphs [0175]). It would have been obvious for one of ordinary .  

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chung, Carter, and Al Hatib, as applied to claim 7 and 17 above, and further in view of US 20210059542 A1 (hereinafter referred to as “Gopalkrishnan”).
Regarding claims 8 and 18, Kim, in view of Chung, Carter, and Al Hatib, does not explicitly teach wherein the instructions further cause the at least one processor to:
in response to predicting the hypotension occurrence of the user, provide a guidance for preventing hypotension of the user, on a display of the electronic device.
However, Gopalkrishnan teaches in response to predicting the hypotension occurrence of the user, provide a guidance for preventing hypotension of the user, on a display of the electronic device (paragraph [0086]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, in view of Chung, Carter, and Al Hatib, to give guidance to a user, as taught by Gopalkrishanan, because doing so allows provides instructions as to the steps to take to normalize their blood pressure or when to contact a healthcare professional.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    93
    434
    media_image1.png
    Greyscale

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791